DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2021 has been entered.

Allowable Subject Matter
Claims 1-9, 11, 16-17, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1 and claim 19: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a housing device for isolating electromagnetic interference emitting device including a non-structural EMI isolating enclosure that electrically isolates the EMI emitting devices from an ambient environment by at least 90 decibels, and  the non-structural EMI isolating enclosure comprises: portions 
Regarding claim 19, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a system, comprising: a first housing device for housing data processing devices; and a second housing device for isolating electromagnetic interference emitting devices including a non-structural EMI isolating enclosure that electrically isolates the EMI emitting devices from an ambient environment by at least 90 decibels, and  the non-structural EMI isolating enclosure comprises: portions physically connected by unstressed joints between the portions, wherein each of the portions comprises a sheet of conductive material, and wherein at least one of the portions comprises a resonance modifier adapted to modify a mechanical resonance of the at least one of the portions outside a frequency range of 10 to 120 Hertz such that the at least one of the portions is transported without being affected by mechanical forces applied to the at least one of the portions during a transportation of the housing device. None of the reference art of record discloses or renders obvious such a combination.

Regarding claims 20, this claim is allowed based on their dependence on the allowable independent claim 19 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/S. S/
Examiner, Art Unit 2841


/HUNG S. BUI/Acting Patent Examiner, 2841/2800